Investment Managers Series Trust 803 W. Michigan Street Milwaukee, Wisconsin53233 January 6, 2014 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, DC20549 Re: Investment Managers Series Trust (the “Trust”) File Nos. 333-122901 and 811-21719 on behalf of EuroPac International Dividend Income Fund (the “Fund”) Dear Sir or Madam: Pursuant to Rule 497(c) under the Securities Act of 1933, as amended, please the final form of the Prospectus and Statement of Additional Information, each dated December 23, 2013 of the Fund, a series of the Trust. If you have any questions or require further information, do not hesitate to contact the undersigned at (626) 914-1360. Sincerely, /s/ JOY AUSILI Joy Ausili Investment Managers Series Trust
